Citation Nr: 1638657	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-43 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1983, with subsequent service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  

The Veteran's claim was previously remanded by the Board in June 2014 to obtain outstanding VA treatment records and to provide the Veteran with a VA examination to determine the likely nature and etiology of any diagnosed left knee disorder.  Review of the claims file reflects that outstanding VA treatment records were associated with the claims file and that the Veteran was provided with an appropriate VA examination in July 2014.  The Board notes that its June 2014 remand also directed that the Veteran be provided an opportunity to identify additional medical providers so that VA could obtain those records; however, although the Veteran was provided with correspondence asking to identify additional medical providers in July 2014, he did not respond.  Thus, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).




FINDING OF FACT

The Veteran's current left knee disability is not etiologically related to service and did not manifest to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in August 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence necessary to substantiate his claim.  The Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  

The Veteran was provided with a VA examination relevant to his left knee claim in July 2014.  The VA examination report shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical condition, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination was adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran also testified at an August 2013 Travel Board hearing before the undersigned Acting VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from Disabled American Veterans.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and etiology of his left knee disorder.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim, and the Board attempted to obtain additional medical evidence following the hearing.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Here, the Veteran alleges that his current left knee disability was incurred during service.  Specifically, he has testified that his left knee disorder was the result of an in-service contusion sustained when he boarded a tracked vehicle during National Guard annual training at Fort Hood, Texas, in 1996.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if they manifest to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service in the Armed Forces includes any active military, naval, or air service.  This also includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or injury which was incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2015). 

ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, including full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c)(1) (2015).  INACDUTRA is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d)(1) (2015).  

Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014).

Here, the evidence of record indicates that the Veteran is diagnosed as having calcific patellar tendinitis of the bilateral knees.  Accordingly, the first Shedden element is satisfied. 

With regard to an in-service event, injury, or disease, the Veteran's active duty service treatment records from June 1979 to May 1983 are silent for any left knee complaints, treatment, or diagnosis.  On his July 1985 Report of Medical History upon enlistment in the Army National Guard, the Veteran indicated that he never suffered from arthritis, rheumatism, or bursitis; bone, joint, or other deformity, lameness, or a "trick" or locked knee.  Similarly, his corresponding July 1985 Report of Medical Examination upon enlistment in the Army National Guard indicated that his lower extremities were within normal limits.  

However, in a February 1997 Report of Medical History, the Veteran indicated that he had injured his right knee cap on a gunner tube.  The examiner noted that this knee injury was not manifested by a fracture.  Significantly, however, the corresponding February 1997 Report of Medical Examination indicated that the Veteran's lower extremities were within normal limits.  

Although the February 1997 Report of Medical History documented a right knee injury, the Board emphasizes that the Veteran presently seeks entitlement to service connection for a left knee injury.  The Veteran has alleged that it was the examining physician who wrote, "KNEE INJURY.  Right Knee Cap on Gunner Tube," on his February 1997 Report of Medical History, and that this examiner erroneously documented "Right Knee" instead of "Left Knee."  

Following service, the Veteran did not file a claim of entitlement to service connection for a knee disorder until July 2000.  In a November 2002 VA primary care note, the Veteran reported left knee pain which had been persistent since service in the Army.  The Veteran conceded at his August 2013 Travel Board hearing that he never sought treatment for a knee disability, and that he self-treated the injury with analgesic heat rub.

Affording the Veteran the benefit of the doubt, the Board will accept his account of hitting his left knee on a gunner tube during National Guard annual training at Fort Hood, Texas, in 1996.  Accordingly, the second Shedden element is met. 

As for the remaining Shedden element, the Veteran was provided with a VA Knee and Lower Leg Conditions examination in July 2014, at which time he was diagnosed as having calcific patellar tendinitis in the bilateral knees.  Although he was also diagnosed as having osteoarthritis, this diagnosis was limited to the right knee.  However, the VA examiner opined that the Veteran's  diagnosed calcific patellar tendinitis was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner explained that review of the Veteran's treatment records revealed only a February 1997 Texas Army National Guard periodic physical examination report for retention documentation of right knee injury.  The examiner acknowledged the Veteran's contention that the physician  erroneously transposed right for left knee on the 1997 report, but emphasized that review of the Veteran's medical records revealed no documentation of evaluation or treatment of knee patellar tendinitis or osteoarthritis.  As such, the examiner opined that it was more likely than not that the Veteran's current bilateral knee conditions were due to chronic degenerative changes associated with repetitive use, aging, and genetic predisposition.  Citing orthopedic literature, the VA examiner explained that patellar tendinitis is an overuse injury from repetitive overloading of the extensor mechanism of the knee.

With regard to presumptive service connection for chronic conditions, arthritis is a presumptive condition.  However, the evidence of record is silent for any indication or diagnosis of osteoarthritis in the left knee.  Thus, the evidence is against a finding that the Veteran's left knee disorder is either etiologically related to service or manifested to a compensable degree within one year of his separation from service.  

The Board has not overlooked the Veteran's assertions that he injured his left during National Guard Annual training at Fort Hood, Texas, in 1996.  While the Veteran is competent to report observable symptoms, there is no evidence that the Veteran has the requisite medical training or knowledge to render a diagnosis or opinion regarding the etiology of his diagnosed calcific patellar tendinitis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Accordingly, to the extent that the Veteran's statements are offered as evidence of a diagnosis or etiology, they are not competent evidence and are afforded no probative weight.

Accordingly, the Board finds that the weight of the evidence is against finding that the Veteran's left knee disability was caused by or incurred during service, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a left knee disorder is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


